Citation Nr: 1827673	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, bipolar disorder, anxiety, and depression.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an October 2012 decision, the Board granted the request to reopen the claim of service connection for PTSD and remanded the underlying merits, along with the TDIU claim, to the agency of original jurisdiction (AOJ) for further development.

The Veteran has made it clear during the court of this appeal that he is seeking service connection for any acquired psychiatric disorder, however diagnosed.  Accordingly, the Board has broadened the Veteran's PTSD claim to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2016, the Board remanded the claims on appeal to the AOJ for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Based on review of the claims file, another remand is required.  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the October 2016 remand, the Board directed the RO to obtain outstanding treatment records.  Specifically, the RO was instructed to contact the Veteran and obtain appropriate authorization to obtain records from multiple private medical care providers.  That same month, the RO sent the Veteran a letter to this effect, however, the RO did not identify treatment records from M.B.H. prior to August 2005.  Notably, the remand referenced a statement of the case that lists as evidence private medical evidence from M.B.H. dated "January 2002 to February 2002 to August 2005."  See April 2011 Supplemental Statement of the Case.  No records prior to August 2005 are of record.  As such, the Board requested that the RO associate records prior to August 2005 with the claims file or obtain them from M.B.H., if they are not available.

As there is no indication that the RO associated such records with the claims file, and its subsequent letter to the Veteran did not include a request for these records, another remand is warranted.  See Stegall, 11 Vet. App. at 268.

The Board defers a decision on the inextricably intertwined claim for a TDIU until such time as the RO completes the development requested in this remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all private (non-VA) medical care providers who have rendered any treatment to him for a psychiatric disorder.  If signed authorizations are received from the Veteran, obtain all private treatment records that previously have not been obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

To assist in obtaining updated records, it is noted that VA last received medical records from S.R.H.S. in March 2010 covering dates of service through December 2009 (VA treatment records show the Veteran reported being hospitalized for psychiatric treatment in S.R.H.S. in January 2011); from M.B.H. in March 2010 covering dates of service through October 2009 (however, records prior to August 2005 are not associated with the claims file); from C.C.B.H. in August 2012 covering dates of service through January 2010); from G.H.S. in October 2012 covering dates of service through April 2011; and S.B.H.S. in November 2012 covering dates of service through August 2009.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Readjudicate the claims after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




